Citation Nr: 0333385	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  99-22 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
Scheuerman's Disease (vertebral epiphysitis).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a neck injury with 
degenerative joint disease.

5.  Entitlement to service connection for a chronic stomach 
disability to include duodenal ulcer.  

6.  Entitlement to service connection for a liver condition.

7.  Entitlement to service connection for jungle rot of the 
feet.

8.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active duty service from February 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for Scheuerman's Disease 
(vertebral epiphysitis), and which denied the veteran's 
claims for service connection for hearing loss, tinnitus, a 
neck injury with degenerative joint disease, a chronic 
stomach disability to include duodenal ulcer, a liver 
condition, and jungle rot of the feet.

A review of the veteran's substantive appeal, received in 
November 1999, shows that he requested a videoconference 
hearing before a Member of the Board.  In July 2003, the RO 
sent the veteran notice that a hearing was scheduled on 
September 19, 2003.  The veteran failed to appear for his 
scheduled hearing, and there is no record that a request for 
another hearing was ever made.  Without good cause being 
shown for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed.  


REMAND

The claims file contains a report from Peter Lavalle, M.D., 
dated in June 2002, in which Dr. Lavalle indicates that he is 
treating the veteran for his PTSD.  However, Dr. Lavalle's 
treatment records are not associated with the claims file.  
In addition, the Board notes that the most recent records of 
VA outpatient treatment in the claims file are dated in 2000.  
On remand, an attempt should be made to obtain records from 
Dr. Lavalle, as well as the veteran's current VA outpatient 
treatment records.  See 38 U.S.C. § 5103A; Bell v. Derwinski, 
2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995).  Finally, the most recent PTSD examination 
report of record is a VA examination report, dated in 
November 2001.  This report contains very little the way of 
findings, and the examiner did not assign a Global Assessment 
of Functioning Score.  The fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous examination 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Under the circumstances, the veteran should 
be scheduled for another examination.  

The determination has been made that additional development 
is necessary in the current appeal.  In the supplemental 
statement of the case, dated in February 2002 and March 2003, 
the veteran was notified of the provisions of the Veterans 
Claims Assistance Act of 2000.  In addition, in a letter, 
dated in July 2003, the veteran was notified of his duties to 
obtain evidence with regard to each of these claims.  
However, this letter informed the veteran that he had only 30 
days to respond.  In a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. 


Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that he is entitled to a full year to respond to a 
VCAA notice.  Accordingly, the Board has no alternative but 
to defer further appellate consideration and this case is 
REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for the claimed disability(ies) 
since 2000.  After securing any necessary 
releases, the RO should obtain these 
records, to include treatment from Dr. 
Peter Lavalle.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and degree of 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Such tests, to 
include psychological testing, as the 
examining physician deems necessary 
should be performed.  A multiaxial 
diagnosis based on the current DSM-IV 
diagnostic criteria is required, 
including a Global Assessment of 
Functioning Score, which should be based 
solely on PTSD.

3.  The RO must review the claims file 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. 


No. 106-475 is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  See 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  The RO 
should also ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs , 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003).

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



